Exhibit 10.3

This SOFTWARE DEVELOPMENT AGREEMENT (this "Agreement") is made at Vancouver,
British Columbia, on December 1, 2002.

 

By and Between:

Evove, Inc.

, a company incorporated under the laws of the State of Nevada, having its
registered office at 1850 Lands End Road, Sidney, British Columbia, Canada
V8L5J2 ("EVOVE")



and:

Xten Networks Inc.

, a company incorporated under the laws of the Province of British Columbia,
having and office at Suite 7170 - 515 West Hastings Street, Vancouver, British
Columbia, Canada V6B5K3 ("Developer")



1. DEFINITIONS

1.1 "Development Program" shall mean the activities undertaken by the parties
hereunder for the development of the Software and Documentation satisfying the
Specifications pursuant to this Agreement.

1.2 "Development Work" shall mean the Software, Documentation and all other
results and items arising out of the Development Program, including without
limitation, all Deliverables, programming materials, source code and binary code
for all portions of the code, inventions, designs, notes, records, memoranda,
documentation and other materials, as well as all Enhancements, derivatives and
modifications thereof, and all intellectual property rights thereto.

1.3 "Deliverables" shall mean the Software, Documentation and other materials to
be delivered by Developer to EVOVE pursuant to this Agreement.

1.4 "Documentation" shall mean the reference, implementation and user manuals
which describe in reasonable detail the operation of the Software that is
normally provided by Developer as part of its deliveries to its customers.

1.5 "Enhancements" shall mean error corrections, bug fixes, modifications and
updates with respect to the Software.

1.6 "EVOVE Property" shall mean all property, including, designs, software,
documentation, models, tools, devices and other materials, owned or licensed to
EVOVE, which may be furnished to Developer by EVOVE under this Agreement.

Page 2

1.7 "Software" shall mean the Source Code and Documentation for the computer
software program(s) described in Exhibit A to be developed by Developer pursuant
to the Development Program, together-with all Enhancements made thereunder.

1.8 "Source Code" shall mean the readable forms together with make and build
files.

1.9 "Specifications" shall mean the specifications set forth in Exhibit A for
the Software to be developed hereunder, together-with all modifications made
thereunder.

2. DEVELOPMENT EFFORT

2.1 Development. Commencing upon the execution of this Agreement, Developer
agrees to use its commercially reasonable efforts to perform its obligations
under the Development Program and to deliver Deliverables.

2.2 Subcontractors. Developer may subcontract the performance of the Development
Program to third parties, provided that each such subcontractor shall have
agreed in writing to be bound by terms and conditions at least as stringent and
restrictive as the terms and conditions of this Agreement, including in
particular Sections 4, 7 and 10.

2.3 Program Management and Changes. Each party designated the person(s) set
forth in Exhibit B as the primary contact of each party with respect to this
Agreement, which person(s) may be redesignated by a party by notice to the
other. In the event of a necessary or desired change in any material aspect of
the Development Program, the parties shall mutually agree to any such change in
writing prior to its implementation. A proposed change shall be initiated by the
proposing party in a written notice to the other party. The receiving party
shall review such proposal in a timely manner. The parties agree to discuss in
good-faith the effect on each party of such proposed change, including any
effect on the binary and/or cost of the Development Program.

3. DELIVERY

3.1 Delivery. On each and every Friday during the term of this Agreement,
Developer shall deliver to EVOVE the corresponding Deliverables. Deliverables
shall be in source code and binary code forms. Deliverables consisting of
Documentation shall be in both human-readable and electronic formats.

4. OWNERSHIP AND LICENSES

4.1 Ownership and License. EVOVE shall own all right, title and interest in the
Software and any modifications to the Software, Documentation, Enhancements and
other Development

Page 3

Work. Developer shall have no rights to use, sell, sublicense or distribute the
Software, Documentation, Enhancements or any other Development Work. Developer
hereby grants to EVOVE and its subsidiaries and affiliates an exclusive,
worldwide, perpetual, irrevocable right and license, including the right to
sublicense, to use, reproduce, modify, display and distribute the Software,
Documentation, Enhancements and other Development Work to any third parties.

4.2 Developer Code. EVOVE shall own all right, title and interest in the
Developer Code incorporated within the Software existing as of the effective
date of this Agreement. With respect to such Developer Code incorporated within
the Software, Developer hereby grants to EVOVE an exclusive, worldwide,
perpetual irrevocable right and license, including the right to sublicense, to
use, reproduce, modify, display and distribute the Developer Code to any third
parties.

4.3 EVOVE Property. EVOVE hereby grants to Developer a non-exclusive,
royalty-free, non-transferable internal license to use the EVOVE Property and
intellectual property embodied therein, for the sole purpose of performing
Developer's obligations under this Agreement. No EVOVE Property may be provided
to any third party without the prior written approval by EVOVE. All EVOVE
Property shall be returned immediately upon EVOVE's request.

5. MAINTENANCE AND SUPPORT

5.1 Maintenance and Support for Software. Developer agrees to provide to EVOVE
maintenance and support services for the duration of this Agreement. Maintenance
and support thereafter shall be governed by a separate and independent
agreement. Except as otherwise agreed in writing between EVOVE and Developer,
EVOVE will be responsible for all maintenance and support of the Software with
respect to any end-users.

5.2 Product Evolution. The parties anticipate that EVOVE may from time to time
request additional functionalities to be made to the Software. Upon request by
EVOVE, Developer agrees to make such adaptations, or develop such enhancements
on terms and conditions to be mutually agreed upon in writing, which may provide
for additional payments by EVOVE to Developer. The fee for any such adaptations
or enhancements shall be at the Developer's then current rates.

5.3 Additional Developer Services. Upon request by EVOVE, Developer agrees to
negotiate in good faith with EVOVE with respect to providing additional
maintenance, support or other service with respect to the Software for EVOVE
and/or its customers.

6. COST AND FEES

6.1 Development Costs. In consideration of the development activities to be
undertaken by Developer hereunder, EVOVE will pay Developer, Developer's costs
plus a five percent

Page 4

(5%) bonus on all programmer/consultant/sub-contractor costs.

6.2 Payment Process. Unless otherwise agreed in writing, Payments will be made
within thirty (30) days after invoicing by Developer.

7. WARRANTIES AND INDEMNIFICATION

7.1 General Warranty. Each party warrants that it has full power and authority
to enter into this Agreement, perform its obligations hereunder, and grant the
rights to the other party granted herein.

7.2 Media Warranty. Developer warrants that the physical media of the disks
supplied to EVOVE shall contain true and correct copies of the Software
developed under this Agreement and shall be free from defects in workmanship and
materials. EVOVE's remedy for breach of the foregoing warranty shall be
replacement of the defective disk.

7.3 No Infringement. Developer warrants that the Deliverables delivered to EVOVE
hereunder do not violate or infringe any patent, copyright, trade secret or
other proprietary right of any third party, and that Developer is not aware of
any facts upon which such a claim for infringement could be based.

7.4 Infringement Defense. Developer will defend any claim, suit, or proceeding
brought against EVOVE or its customers insofar as it is based on a claim arising
out of Developer's breach of Section 7.3, above; provided that Developer is
notified promptly in writing of such claim, and given full authority,
information and assistance (at Developer's expense) to handle the expense to
handle the defense or settlement of any suit or proceeding. Developer agrees to
pay all damages and costs awarded therein against EVOVE and its customers.

7.5 In case the Deliverables is held to constitute an infringement and its use
is enjoined, Developer shall, at its own expense and at its option, either
procure for EVOVE and its customers the right to continue to use or, if
applicable, replace such Deliverable or Documentation with noninfringing program
or documentation of equivalent function and performance, or modify them so they
become noninfringing without detracting from function or performance.

7.6 Notwithstanding the forgoing, Developer shall have no responsibility for
claims arising from (i) modifications of the Software or Documentation made by
EVOVE if such claim would not have arisen but for such modifications, or (ii)
combination or use of the Software or Documentation with third party products if
such claim would not have arisen but for such combination or use.

7.7 Warranty. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY OTHER WARRANTIES OR CONDITIONS, EITHER EXPRESS OR IMPLIED, REGARDING
THE SOFTWARE AND RELATED DOCUMENTATION,

Page 5

INCLUDING WITHOUT LIMITATION AS TO THEIR MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE.

7.8 Program Warranty. Developer warrants that the Software will operate in
accordance with and substantially conform to the Documentation and any relevant
data sheet(s) provided by Developer.

8. TERM AND TERMINATION

8.1 Term. Unless terminated earlier under this Section 8, this Agreement will
terminate upon written notice to Developer by EVOVE.

8.2 Termination for Breach. EVOVE may terminate this Agreement by written notice
to Developer if Developer breaches any material provision of this Agreement and
such Breach is not cured within thirty (30) days after receipt of written notice
thereof from EVOVE.

8.3 Effect of Termination.

a. In the event of termination by EVOVE under Sections 8.1 and 8.2, Developer
shall immediately deliver to EVOVE all Software, Documentation, Source Code and
EVOVE property and information in Developer's possession relating to the
Software. Developer will then destroy all copies of Software, Documentation and
Source Code in its possession.

b. In the event of termination under Section 8.2, EVOVE shall be relieved of all
obligations to make payment for any Deliverables that were not accepted by
EVOVE. This provision shall not limit or waive any other remedies that EVOVE may
have under law or equity.

c. Survival. Notwithstanding any termination of this Agreement, the following
provisions shall survive for the period specified therein, if any; Sections 4.1
(Ownership and Licenses); Section 7 (Warranties and Indemnification); Section 9
(Limited Liability); Section 10 (Confidential Information); and Section 11
(Other Provisions).

9. LIMITED LIABIITY

9.1 IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR CONSEQUENTIAL OR
SPECIAL DAMAGES ARISING FROM ANY CLAIM OR ACTION HEREUNDER, BASED ON CONTRACT,
TORT OR OTHER LEGAL THEORY. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER FOR DAMAGES FOR ANY CAUSE WHATSOEVER IN AN AMOUNT IN EXCESS OF THE AMOUNT
PAYABLE TO DEVELOPER UNDER THIS AGREEMENT, EXCEPT FOR DAMAGES RELATING TO
BREACHES CONCERNING SECTIONS 7.3 AND 10.

Page 6

10. CONFIDENTIAL INFORMATION

10.1 Confidential Information. During the term of this Agreement, either party
may receive or have access to technical information, as well as information
about product plans and strategies, promotions, customers and related
non-technical business information which the disclosing party considers to be
confidential ("Confidential Information"). In the event such information is
disclosed, the parties shall first agree to disclose and receive such
information in confidence. If then disclosed, the information shall (i) be
marked as confidential at the time of disclosure, or (ii) if disclosed orally
but stated to be confidential, be designated as confidential in writing by the
disclosing party summarizing the Confidential Information disclosed and sent to
the receiving party within a reasonable period of time after such oral
disclosure. Notwithstanding any provision to the contrary, all source code
provided by Developer or EVOVE to the other, and all business information with
respect to any unpublished EVOVE products, are deemed EVOVE's Confidential
Information for the purposes of this Section 10.

10.2 Nondisclosure. Confidential Information may be used by the receiving party
only with respect to performance of its obligations under this Agreement, and
only by those employees of the receiving party who have a need to know such
information for the purposes related to this Agreement. The receiving party
shall protect the Confidential Information of the disclosing party by using the
same degree of care (but no less than a reasonable degree of care) to prevent
the unauthorized use, dissemination or publication of such Confidential
Information, as the receiving party uses to protect its own confidential
information of like nature. The receiving party's obligation under this Section
10 shall be for a period of ten (10) years after the date of disclosure.

10.3 The foregoing obligation shall not apply to any information which is (i)
already known by the receiving party prior to disclosure; (ii) publicly
available through no fault of the receiving party; (iii) rightfully received
from a third party without a duty of confidentially (iv) disclosed by the
disclosing party to a third party without a duty of confidentially on such third
party; (v) independently developed by the receiving party prior to or
independent of the disclosure; (vi) disclosed under operation of law; or (vii)
disclosed by the receiving party with the disclosing party's prior written
approval.

11. OTHER PROVISIONS

11.1 Publicity. Each party agrees not to publish or disclose the existence or
terms of this Agreement to any third party without the prior written consent of
the other except as required by law. In particular, no press releases shall be
made without the mutual written consent of each party, nor may Developer use
EVOVE marks or EVOVE's name as a customer reference.

11.2 Independent Contractors. The relationship of the parties under this
Agreement is that of independent contractors, and neither party is an employee,
agent, partner or joint venturer

Page 7

of the other.

11.3 Dispute Resolution. In the event of disagreement with respect to any aspect
of this Agreement, the parties agree to discuss in good-faith to reach an
amicable resolution, and to escalate such resolution process to the appropriate
members of their respective management organization who have the power and
authority to achieve a successful resolution.

11.4 Notice. Unless otherwise stated, all notices required under this Agreement
shall be in writing and shall be considered given upon personal delivery of the
written notice or within forty eight (48) hours after deposit in the U.S. Mail,
certified or registered, and addressed to the appropriate relationship manager
as set forth in Exhibit B.

11.5 No Assignment. Developer may not assign or transfer any of the rights or
responsibilities set forth herein, or change its control of ownership, without
the express written consent of EVOVE (which consent shall not be unreasonably
withheld or delayed) and any purported attempt to do so shall be deemed void.
Notwithstanding the foregoing, such written consent is not required in the event
of a merger or sale of all or substantially all of the assets of Developer, in
which case this Agreement shall be assigned to the surviving entity.

11.6 Governing Law. This Agreement is made under and shall be construed in
accordance with the law of the State of Nevada, without reference to conflict of
laws principles.

11.7 Severability. The terms of this Agreement shall be applicable severally to
each Software program, if more than one, and any dispute affecting either
party's rights or obligations as to one or more Software program(s) shall not
affect the rights granted hereunder as to any other Software program. If any
provision of this Agreement is held to be invalid or unenforceable by a court of
competent jurisdiction, then the remaining provisions will nevertheless remain
in full force and effect, and the parties will negotiate in good-faith a
substitute, valid and enforceable provision which most nearly effects the
parties' intent in entering into this Agreement.

11.8 Headings. The captions of and headings used in this Agreement are for
convenience of reference only and are not to be considered in any way as
material terms or be used to interpret the provisions of this Agreement.

11.9 No Use Obligation. Except as expressly provided herein, EVOVE may in its
sole discretion decide whether or not to use or distribute the Software as it
deems appropriate.

11.10 Non-Restrictive Relationship. Nothing in this Agreement shall be construed
to preclude EVOVE from independently developing, acquiring from other third
parties, distributing or marketing software programs or other products which may
perform the same or similar functions as the Software provided under this
Agreement.

11.11 Modifications. This Agreement may only be modified only by a writing
signed by an authorized representative of each party.

Page 8

11.12 Waiver. Neither party's failure to exercise any of its rights hereunder
shall constitute or be deemed a waiver or forfeiture of any such rights.

11.13 Force Majeure. Nonperformance of either party will be excused to the
extent that performance is rendered impossible by strike, fire, flood,
governmental acts or orders or restrictions, or other similar reason where
failure to perform is beyond the control and not caused by the negligence of the
non-performing party, provided that the non-performing party gives prompt notice
of such conditions to the other party and makes all reasonable efforts to
perform.

11.14 Export Control. Each party agrees to comply with all applicable United
States laws and regulations which may govern the export of Software abroad,
including the Export Administration Act of 1979, as amended, any successor
legislation, and the Export Administration Regulations issued by the Department
of Commerce.

11.15 Entire Agreement. This document represents the entire agreement between
the parties as to the matter set forth herein and supersedes all prior
discussions or understandings between them.

11.16 Exhibits. Each Exhibit referred to in this Agreement is incorporated in
full in this Agreement whatever reference to it is made:

EXHIBIT A

SOFTWARE DESCRIPTION AND STATEMENT OF WORK



EXHIBIT B

RELATIONSHIP MANAGERS



11.17 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original.

 

IN WITNESS WHEREOF

the parties hereto have hereunto set their hands as of the date first above
written.



FOR AND ON BEHALF OF
XTEN NETWORKS INC.

FOR AND ON BEHALF OF
EVOVE, INC.

 

 

 

 

Per: /s/ Erik Lagerway
Name: Erik Lagerway
Title: President

Per: /s/ Mark E. Bruk
Name: Mark E. Bruk
Title: CEO

 Page 9

EXHIBIT A

SOFTWARE DESCRIPTION AND

DEVELOPMENT STATEMENT OF WORK

 

Software:

Full-featured client and server software for PC-to-PC, PC-to-Phone, Phone-to-PC,
PC-to-PDA, PDA-to-PC, PDA-to-Phone, and Phone-to-PDA services, pre-paid and
post-paid, long distance calling services, among other things.

 

Specifications:

1.0 Introduction. This Exhibit provides the Statement of Work for the
Development Program.

2.0 Project Description. The Development Program is to create full-featured
client and server software for PC-to-PC, PC-to-Phone, Phone-to-PC, PC-to-PDA,
PDA-to-PC, PDA-to-Phone, and Phone-to-PDA services, pre-paid and post-paid, long
distance calling services, among other things.

3.0 Requirements.

3.1 Client software for IP-to-IP and IP-to-Phone communications for Windows
98/ME/NT/2000/XP, Windows CE, Mac OS X, and Linux.

3.2 Server software for IP-to-IP and IP-to-Phone calling services.

4.0 Software Quality Assurance. Developer shall develop all software associated
with this Statement of Work to established Developer's practices and procedures.

 

 Page 10

EXHIBIT B

RELATIONSHIP MANAGERS

The relationship manager for Developer is:

 

Erik Lagerway

 

PHONE:

604.562.8647

 

EMAIL:

erik@xten.com

 

The relationship manager for EVOVE is:

 

Mark Bruk

 

PHONE:

250.656.7701

 

EMAIL:

mark@evove.com